                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PRIMEONE INSURANCE
COMPANY,

      Plaintiff/Counter-Defendant,                  Civil Case No. 19-10276
                                                    Honorable Linda V. Parker
      v.

GRAND TRUMBULL, LLC,

     Defendant/Counter-Plaintiff.
_________________________________/

    OPINION & ORDER (1) GRANTING DEFENDANT/COUNTER-
 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT (ECF
  NO. 12) AND (2) DENYING PLAINTIFF/COUNTER-DEFENDANT’S
        MOTION FOR SUMMARY JUDGMENT (ECF NO. 15)

      After a fire damaged Defendant/Counter-Plaintiff Grand Trumbull, LLC’s

(“Trumbull”) commercial building, Trumbull filed a claim with its insurer,

Plaintiff/Counter-Defendant PrimeOne Insurance Company (“PrimeOne”). The

parties dispute the application of a coinsurance condition, which impacts the

amount for which PrimeOne is liable. Presently before the Court are cross-motions

for summary judgment, seeking a declaration from the Court addressing the

coinsurance condition issue. (ECF Nos. 12, 15.) The motions have been fully

briefed. (ECF Nos. 16, 18, 19, 25.) Finding the facts and legal arguments

sufficiently presented in the parties’ briefs, the Court dispensed with oral argument



                                          1
pursuant to Local Rule 7.1(f). For the reasons that follow, the Court grants

Trumbull’s Motion for Partial Summary Judgment.

                FACTUAL & PROCEDURAL BACKGROUND

       PrimeOne issued a commercial insurance policy in the name of Trumbull,

effective August 2, 2017 to August 2, 2018 (“Policy”). (ECF No. 12-1 at Pg. ID

223.) The Policy provided commercial property coverage on a building located at

3401-3429 Grand River, Detroit, MI 48208 (“Covered Property”) with a coverage

limit of $1,300,000 in the event of loss or damage. (Id.) The Policy states in part:

       E. Loss Conditions[:] The following conditions apply . . . .

             4. Loss Payment[:] In the event of loss or damage covered by this
             Coverage Form[,] . . . . [w]e will determine the value of lost or
             damaged property . . . in accordance with the applicable terms of the
             Valuation Condition in this Coverage Form or any applicable
             provision which amends or supersedes the Valuation Condition. . . .

             7. Valuation[:] We will determine the value of Covered Property in
             the event of loss or damage as follows:

                   a. At actual cash value as of the time of loss or damage . . . .

(Id. at Pg. ID 245-47 (hereinafter “Valuation Condition”).)

       The Policy was subject to certain limitations and conditions. One of these

conditions is a coinsurance penalty if it is determined that Trumbull underinsured

the Covered Property. Coinsurance essentially divides the risk between the insurer

and the insured. 15 Couch on Insurance § 220:3 (3d ed. 2005). The Policy states,

in part:
                                          2
      F. Additional Conditions

             1. Coinsurance[:] If a Coinsurance percentage is shown in the
             Declarations, the following condition applies.

                     a. We will not pay the full amount of any loss if the value of
                     the Covered Property at the time of loss times the Coinsurance
                     percentage shown for it in the Declarations is greater than the
                     Limit of the Insurance for the property.

(ECF No. 12-1 at Pg. ID 248 (hereinafter “Coinsurance Condition”).) The Policy’s

Declarations page notes “90%” under the “Co-Ins” column. (Id. at Pg. ID 224.)

This required Trumbull to insure the Covered Property at 90% of “the value of

Covered Property” to avoid triggering the coinsurance penalty.

      Notably, Trumbull also purchased “Optional Coverage.” With this

purchase, the definition of “value of Covered Property” was subject to change.

The Policy states:

      G. Optional Coverages[:] If shown as applicable in the Declarations, the
      following Optional Coverages apply separately to each item. . . .

             3. Replacement Cost

                     a. Replacement Cost (without deduction for depreciation)
                     replaces Actual Cash Value in the Valuation Loss Condition of
                     this Coverage Form. . . .

                     c. You may make a claim for loss or damage covered by this
                     insurance on an actual cash value basis instead of on a
                     replacement cost basis. In the event you elect to have loss or
                     damage settled on an actual cash value basis, you may still
                     make a claim for the additional coverage this Optional
                     Coverage provides if you notify us of your intent to do so
                     within 180 days after the loss or damage.
                                           3
(Id. at Pg. ID 250 (hereinafter “Optional Replacement Cost Coverage”).) The

Policy’s Declarations page notes “RC” under the “Valuation” column. (Id. at Pg.

ID 223.)

      A fire occurred on June 8, 2018, causing damage to the Covered Property.

(ECF No. 12 at Pg. ID 188.) Trumbull filed an actual cash value (“ACV”) claim,

as opposed to a replacement cost (“RCV”) claim, and PrimeOne accepted liability.

(Id.) In their respective summary judgment motions, however, the parties dispute

the application of the coinsurance condition. (Id.) The parties agree that there is

no coinsurance penalty if calculation of a potential penalty on Trumbull’s ACV

claim is based on the ACV of the Covered Property prior to the fire, rather than the

RCV of the Covered Property prior to the fire. (Id.) In such a case, PrimeOne

would be liable for damages in the agreed upon amount of $723,357.67. (Id.)

                                   STANDARD

      Summary judgment pursuant to Federal Rule of Civil Procedure 56 is

appropriate “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The central inquiry is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986). After adequate time for discovery and upon motion, Rule 56
                                          4
mandates summary judgment against a party who fails to establish the existence of

an element essential to that party’s case and on which that party bears the burden

of proof at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

      The movant has the initial burden of showing “the absence of a genuine

issue of material fact.” Id. at 323. Once the movant meets this burden, the

“nonmoving party must come forward with specific facts showing that there is a

genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986) (internal quotation marks and citation omitted). To

demonstrate a genuine issue, the nonmoving party must present sufficient evidence

upon which a reasonable jury could find for that party; a “scintilla of evidence” is

insufficient. See Liberty Lobby, 477 U.S. at 252.

      “A party asserting that a fact cannot be or is genuinely disputed” must

designate specifically the materials in the record supporting the assertion,

“including depositions, documents, electronically stored information, affidavits or

declarations, stipulations, admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56(c)(1). The court must accept as true the non-movant’s evidence

and draw “all justifiable inferences” in the non-movant’s favor. See Liberty Lobby,

477 U.S. at 255.




                                          5
                       APPLICABLE LAW & ANALYSIS

      Under Michigan law, “[a]n insurance policy is much the same as any other

contract. It is an agreement between the parties in which a court will determine

what the agreement was and effectuate the intent of the parties.” Auto–Owners Ins.

Co. v. Churchman, 489 N.W.2d 431, 433 (Mich. 1992) (citation omitted).

“[I]nsurance polices are subject to the same contract construction principles that

apply to any other species of contract.” Rory v. Continental Ins. Co., 703 N.W.2d

23, 26 (Mich. 2005). Insurance contracts should be read as a whole, Wilkie v.

Auto–Owners Ins. Co., 664 N.W.2d 776, 781 n.11 (Mich. 2003) (citation omitted),

and “construed so as to give effect to every word, clause, and phrase, and a

construction should be avoided that would render any part of the contract

surplusage or nugatory,” Royal Prop. Grp., LLC v. Prime Ins. Syndicate, Inc., 706

N.W.2d 426, 430 (Mich. Ct. App. 2005) (citing Klapp v. United Ins. Grp. Agency,

Inc., 663 N.W.2d 447, 453 (Mich. 2003)). “[A] court must construe and apply

unambiguous contract provisions as written.” Rory, 703 N.W.2d at 26. “When its

provisions are capable of conflicting interpretations, an insurance contract is

properly considered ambiguous” and is construed in favor of the insured. Pioneer

State Mut. Ins. Co. v. Dells, 836 N.W.2d 257, 262-63 (Mich. Ct. App. 2013)

(citations omitted).




                                          6
      PrimeOne alleges that the calculation of the potential coinsurance penalty on

Trumbull’s ACV claim should be based on the RCV of the Covered Property prior

to the loss because Trumbull’s decision to purchase the Optional Replacement Cost

Coverage changed the definition of “value” in the Valuation Condition—and thus

the Coinsurance Condition—from “actual cash value” to “Replacement Cost

(without deduction for depreciation).” (See ECF No. 15 at Pg. ID 364.) PrimeOne

contends that the “value” of the Covered Property at the time of loss should be

based on RCV irrespective of whether Trumbull files an ACV claim as opposed to

an RCV claim. (Id.)

      Trumbull alleges that the calculation of the potential coinsurance penalty on

its ACV claim should be based on the ACV of the Covered Property prior to the

loss because the term “value” in the Valuation Condition—and thus the

Coinsurance Condition—depends on the type of claim filed. (ECF No. 12 at Pg.

ID 198.) This is because, Trumbull argues, the Policy provides for “baseline”

ACV coverage and “additional” RCV coverage, and the RCV coverage “is not

triggered unless and until” the insured repairs or replaces the damaged property

and submits an RCV claim. (Id. at Pg. ID 209.)

      After careful consideration, the Court agrees with Trumbull’s reading of the

policy and concludes that, if the insured files an ACV claim, the value of the

Covered Property at the time of loss should be based on the Covered Property’s


                                         7
ACV—not RCV—at the time of loss. No court applying Michigan law has

interpreted this specific Coinsurance Condition. Notably, however, in Buddy Bean

Lumber Co. v. Axis Surplus Ins. Co., the Eighth Circuit construed an insurance

policy identical to the policy in this case and concluded that “the proper

interpretation of the coinsurance provision depends on whether the insured has

filed an [ACV] claim or a [RCV] claim.” 715 F.3d 695, 699 (8th Cir. 2013).

Though not bound by the rulings of other circuit courts, this Court finds the

relevant analysis and conclusion of the Buddy Bean opinion to be persuasive.

      PrimeOne proffers several counterarguments regarding this interpretation,

all of which the Court finds unpersuasive. First, PrimeOne contends that—after

substituting the phrase “Actual Cash Value” with “Replacement Cost (without

deduction for depreciation)” as stated in the Optional Replacement Cost Coverage

provision—the Valuation Condition effectively reads: “[w]e will determine the

value of Covered Property in the event of loss or damage as follows: Replacement

Cost Value (without deduction for depreciation) as of the time of loss or damage.”

(ECF No. 15 at Pg. ID 379.) PrimeOne emphasizes that no caveat or condition—

such as “unless the insured chooses to make an ACV claim under [G.3.c]”—

follows. (Id.)

      PrimeOne’s proposed interpretation is flawed. After reading the Policy as a

whole, Wilkie, 664 N.W.2d at 781 n.11, and considering the intent of the parties,


                                          8
Churchman, 489 N.W.2d at 433, it would be unreasonable to conclude that

Trumbull’s decision to purchase Optional Replacement Cost Coverage was

intended to automatically eliminate ACV coverage. Notably, when analyzing an

identical coinsurance provision in Buddy Bean, the Eighth Circuit explained:

       Buddy Bean’s choice to purchase a type of expanded coverage was
       not intended to vitiate its basic coverage. Instead, as the
       Replacement Cost section (G.3.c) of the policy explains, optional
       replacement cost coverage provides Buddy Bean the ability to file
       claims “on an actual cash value basis” in addition to claims “on a
       replacement cost basis.” Interpreting the coinsurance provision as
       Axis urges would strip the word “basis” in section G.3.c of any
       meaning. If Buddy Bean’s decision to buy replacement cost
       coverage would automatically change how to calculate the
       coinsurance provision, the insured would always suffer a substantial
       coinsurance penalty even on actual cash value claims, rendering
       section G.3.c irrelevant. Such an interpretation would be at odds
       with Arkansas law, which directs us to “give effect to all provisions”
       of the policy so that “all of its parts harmonize.” Davidson, 463
       S.W.2d at 655. . . . Our reading is also supported by other cases in
       which insurance providers have conceded that this coinsurance
       provision should be calculated using the property’s actual cash value
       when the insured “elected actual cash value as the basis for their
       claim.” E.g., Kielbania v. Indian Harbor Ins. Co., No. 1:11CV663,
       2012 WL 3957926, at *7 n.6 (M.D.N.C. Sept. 10, 2012), adopted,
       2012 WL 6554081 (M.D.N.C. Dec. 14, 2012).

715 F.3d at 700.

      PrimeOne nonetheless attempts to distinguish Buddy Bean, arguing that the

Eighth Circuit “ignored . . . policy language conditioning the application of the

replacement cost terms and conditions solely on what type of policy was

purchased.” (ECF No. 25 at Pg. ID 471.) PrimeOne points to the following policy


                                          9
language to support this contention: “G. Option Coverages[:] If shown as

applicable in the Declaration, the following Optional Coverages apply separately to

each item.” (ECF No. 16 at Pg. ID 398.) PrimeOne interprets this language to

mean: “If replacement cost is shown in the Declarations, then [G.3.a] applies and

‘Replacement Cost (without deduction for depreciation) replaces Actual Cash

Value.’” (Id.) But the Buddy Bean court did not ignore this language. Rather, it

found that in order to give effect to all of the policy’s provisions (including G.3.c),

the Policy is properly interpreted as giving effect to G.3.a when an insured elects to

file a claim on a “replacement cost basis.” See Buddy Bean, 715 F.3d at 700.

      PrimeOne also argues that the Buddy Bean court “disregarded the plain

language in the Coinsurance Condition which states that it applies to any loss or

damage without reference to the type of claim submitted.” (ECF No. 25 at Pg. ID

471.) To be clear, the Coinsurance Condition does not explicitly state that it

applies “without reference to the type of claim submitted.” The Buddy Bean court

considered the Policy’s provisions as a whole, giving effect to G.3.c which

distinguishes between claims for “loss or damage” made on an “actual cash value

basis” versus a “replacement cost basis.” (ECF No. 12-1 at Pg. ID 250); see Buddy

Bean, 715 F.3d at 700.

      In addition, PrimeOne asserts that the Buddy Bean court “ignored that the

policy plainly states that the value of the Covered Property at the time of loss is


                                          10
replacement cost when replacement cost is shown in the Declarations.” (ECF No.

25 at Pg. ID 471.) But the Optional Replacement Cost Coverage provision does

not state this—much less “plainly.” (See ECF No. 12-1 at Pg. ID 250.) As

previously discussed, the Buddy Bean court determined that the policy is properly

interpreted to require that, when an insured submits an ACV claim, the value of the

Covered Property is calculated based on the ACV of the property at the time of

loss.

        PrimeOne further claims that the Buddy Bean court “fabricated [its]

outcome” because, “[i]f, as it agreed to do, an insured properly insures its property

under the replacement cost policy where RCV replaces ACV in valuing covered

property at the time of loss, then the insured would never suffer a coinsurance

penalty, regardless of the type of claim it submitted.” (ECF No. 16 at Pg. ID 398.)

PrimeOne misunderstands a fundamental part of Buddy Bean’s analysis: the

insured, by purchasing the Optional Replacement Cost Coverage, does not make a

decision—or agree to—automatically change the Valuation Condition’s loss

calculation method from ACV to RCV. See Buddy Bean, 715 F.3d at 700. Such a

decision would be made if the insured submitted an RCV claim, which was not the

case here.

        Second, to support its argument that “value of Covered Property” means

“replacement cost” when an insured purchases the Optional Replacement Cost


                                         11
Coverage, PrimeOne points to three cases—all of which are inapposite. (ECF No.

15 at Pg. ID 378.) In Royal Property, the coinsurance provision explicitly limited

the phrase “value of Covered Property” with the phrase “replacement cost.” 706

N.W.2d at 430. Thus, the court found that the coinsurance condition should be

calculated based on the RCV of the covered property at the time of the loss. Here,

PrimeOne could have—but did not—use the phrase “replacement cost” to

explicitly limit the phrase “value of Covered Property” included in the Coinsurance

Condition. In State Auto Prop. & Cas. Ins. Co. v. Boardwalk Apts., L.C., 572 F.3d

511 (8th Cir. 2009) and Wenrich v. Emp’rs Mut. Ins. Cos., 132 P.3d 970 (Kan. Ct.

App. 2006), the disputes concerned RCV claims. As the Eighth Circuit observed,

the interpretation detailed in Buddy Bean “is also consistent with [the Eighth

Circuit’s] prior Boardwalk Apartments decision and the Wenrich case that

followed. Neither case addressed how to interpret this insurance policy with

respect to an actual cash value claim because only replacement cost claims were at

issue.” 715 F.3d at 700. The same reasoning applies here.

      Finally, PrimeOne argues that “Michigan courts have deemed coinsurance

clauses unambiguous, to be applied as written, and consistent with Michigan public

policy.” (ECF No. 15 at Pg. ID 380.) Trumbull, however, has not argued that all




                                         12
coinsurance policies are against public policy.1 And while it may be true that some

Michigan courts have found some coinsurance clauses unambiguous, here, the

Policy language is—at a minimum—ambiguous as to whether purchase of the

Optional Replacement Cost Coverage automatically changed the Covered Property

loss measurement from ACV to RCV. It was reasonable for Trumbull to expect

that, after purchasing the Optional Replacement Cost Coverage, it would be able to

elect to have its loss calculated based on ACV by filing an ACV claim or based on

RCV by filing an RCV claim. This ambiguity is construed against PrimeOne.

Pioneer State, 836 N.W.2d at 263 (stating that ambiguous language should be

construed against the insurer).

                                  CONCLUSION

      Based on the discussion above, the Court concludes that the purchase of the

Optional Replacement Cost Coverage did not change the loss valuation metric

incorporated in the Valuation Condition from ACV to RCV and, thus, the

Coinsurance Condition should be calculated using the ACV of the Covered

Property at the time of loss. Therefore, Trumbull is not subject to a coinsurance




1
 For the reasons discussed in this opinion, the Court need not reach Trumbull’s
argument regarding whether PrimeOne’s proposed interpretation violates M.C.L. §
500.2833(1)(a), which requires that “[e]ach fire insurance policy issued” in
Michigan “provide, at a minimum, coverage for the actual cash value of the
property at the time of the loss.”
                                        13
penalty on its ACV claim and PrimeOne is liable to Trumbull for damages in the

agreed upon amount of $723,357.67.

      Accordingly,

      IT IS ORDERED that Defendant/Counter-Plaintiff’s Motion for Partial

Summary Judgment (ECF No. 12) is GRANTED.

      IT IS FURTHER ORDERED that Plaintiff/Counder-Defendant’s Motion

for Summary Judgment (ECF No. 15) is DENIED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE


 Dated: March 18, 2020




                                       14
